                Case 4:20-cv-08015-KAW Document 22 Filed 09/10/21 Page 1 of 2




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 ELIZABETH KURLAN (CABN 255869)
   Assistant United States Attorney
 4
          450 Golden Gate Avenue, Box 36055
 5        San Francisco, California 94102-3495
          Telephone: 415-436-7298
 6        elizabeth.kurlan@usdoj.gov
 7 Attorneys for Defendants

 8
                                      UNITED STATES DISTRICT COURT
 9
                                   NORTHERN DISTRICT OF CALIFORNIA
10
                                              OAKLAND DIVISION
11

12   LIVEEDU INC.,                                    )   No. 4:20-cv-8015-KAW
                                                      )
13          Plaintiff,                                )
                                                      )   JOINT STATUS REPORT AND STIPULATION
14          v.                                        )   TO CONTINUE THE STAY OF
                                                      )   PROCEEDINGS; ORDER (AS MODIFIED)
15   UR M. JADDOU, 1 in her official capacity as      )
     Director, U.S. Citizenship and Immigration       )
16   Services, et al.,                                )   Hon. Kandis A. Westmore
                                                      )
17          Defendants.                               )
                                                      )
18

19          The parties, through their undersigned attorneys, submit this joint status report regarding U.S.
20 Citizenship and Immigration Services’ (“USCIS”) adjudication of Plaintiff LiveEdu Inc.’s Form I-129,

21 Petition for a Nonimmigrant Worker on behalf of Dr. Machel J. Garbade (“O-1 petition”). USCIS has

22 completed adjudication of Plaintiff’s reopened O-1 petition, and the parties have reached an agreement

23 regarding the administrative resolution of this case. USCIS will approve Plaintiff’s O-1 petition and the

24 parties will stipulate to dismissal of this case with each party bearing its own fees and costs.

25          Accordingly, the parties respectfully request the Court to continue the stay of proceedings in this
26

27
            1
           Ur M. Jaddou automatically is substituted for Tracy Renaud as a party in accordance with
28 Federal Rules of Civil Procedure 25(d).
     STIPULATION TO CONTINUE STAY OF PROCEEDINGS AND ORDER (AS MODIFIED)
     4:20-CV-8015-KAW                        1
              Case 4:20-cv-08015-KAW Document 22 Filed 09/10/21 Page 2 of 2




 1 case for a limited time, until September 7, 2021. The additional time is necessary to allow USCIS to

 2 issue the approval notices and the parties to prepare a stipulation to dismiss the case. Because the

 3 agency’s action will render further litigation of this case unnecessary and moot, the parties conferred and

 4 agree that judicial economy would best be served by continuing the stay of the litigation deadlines in

 5 this case until the administrative proceeding underlying this matter is resolved.

 6 DATED: August 24, 2021                                Respectfully submitted,

 7                                                       STEPHANIE M. HINDS
                                                         Acting United States Attorney
 8
                                                         s/ Elizabeth D. Kurlan
 9                                                       ELIZABETH D. KURLAN
                                                         Assistant United States Attorney
10
                                                         Attorneys for Defendants
11

12
     DATED: August 24, 2021
13                                                       s/ Bradley B. Banias
                                                         BRADLEY B. BANIAS
14                                                       Attorney
                                                         Wasden Banias
15
                                                         Attorney for Plaintiffs
16

17

18

19                                         ORDER (AS MODIFIED)
20          Pursuant to the stipulation of the parties, and good cause having been shown, it is hereby
21 ordered that the stay of proceedings in this case be continued until September 17, 2021.

22          IT IS SO ORDERED AS MODIFIED.
23

24 DATED:__________________
           September 10, 2021
25
                                                              HON. KANDIS A. WESTMORE
26
                                                               United States Magistrate Judge
27

28
     STIPULATION TO CONTINUE STAY OF PROCEEDINGS AND ORDER (AS MODIFIED)
     4:20-CV-8015-KAW                        2
